Citation Nr: 0124969	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  00-12 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1967, including approximately 10 months service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1.  In July 1996, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.

2.  In August 1996, the RO notified the veteran of the 
decision and advised him of his appellate rights, but the 
veteran did not file a notice of disagreement with that 
decision.  

3.  The evidence associated with the claims file subsequent 
to the RO's July 1996 decision bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  


CONCLUSIONS OF LAW

1.  The July 1996 rating decision, in which the RO denied 
entitlement to service connection for PTSD, is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
The Board acknowledges that the RO, in a supplemental 
statement of the case issued in June 2000, reopened the 
veteran's claim and has since characterized the issue on 
appeal as entitlement to service connection for PTSD.  
However, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal despite the RO's June 
2000 action.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996).  Accordingly, the Board has characterized the 
issue on appeal as is previously noted.

During the pendency of this appeal, legislation was passed 
that enhances the VA's duties to notify a claimant of the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126) (VCAA).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) which is effective August 29, 2001.  The 
Board notes that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
the veteran's claim pursuant to the VCAA.  However, in light 
of the Board's favorable decision with regard to the 
veteran's claim to reopen, adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

While the VCAA and implementing regulations do not serve as a 
basis to reopen a claim (unless new and material evidence is 
presented), the law does include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The Board specifically 
finds that the RO has informed the veteran of the evidence 
needed both to reopen his claim and to establish service 
connection, as set forth in various rating decisions and 
Statement of the Case.  Therefore, although the RO did not 
have an opportunity to apply the VCAA to the veteran's case, 
the RO essentially met the requirements of the law, and there 
is no prejudice to the veteran in proceeding with this 
appeal.

The RO denied the veteran's claim of entitlement to service 
connection for PTSD on the basis that there was no evidence 
of in-service stressors sufficient to result in PTSD.  In 
denying the veteran's claim in July 1996, the RO considered 
the veteran's DD Form 214 as well as a report of VA 
examination dated in December 1995.  The RO notified the 
veteran of the decision and advised him of his appellate 
rights by letter dated in August 1996 but the veteran did not 
initiate an appeal of the decision.  The July 1996 decision 
is thus final.  38 U.S.C.A. § 7105 (West 1991). 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New evidence submitted to reopen a claim will be 
presumed credible solely for the purpose of determining 
whether the claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In 1999, the Court set forth guidance to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that the VA 
has fulfilled its duty to assist the appellant in developing 
his claim and then adjudicate the merits of that claim) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  

Due to the recently passed VCAA, however, the adjudicator may 
no longer analyze claims to reopen in the manner set forth by 
the Court in 1999.  Rather, after the adjudicator finds that 
new and material evidence has been submitted and reopens the 
claim, he or she need not determine whether the claim is well 
grounded.  Instead, the adjudicator must determine whether 
the VA has fulfilled its duty to assist the appellant in 
developing his claim, and if so, decide the merits of that 
claim.  

When the RO denied the veteran's claim in 1996, it was noted 
that the veteran's available service records, his DD Form 
214, did not show participation in combat, nor did he provide 
information sufficient to verify an alleged stressor.  The 
pertinent evidence that has been associated with the 
veteran's claim since the RO's 1996 decision includes VA 
outpatient treatment records dated from July 1998 to March 
1999, a report from a VA psychiatrist and nurse associated 
with a VA PTSD treatment program regarding treatment in 1998 
and 1999, a March 1999 report of VA examination, the 
veteran's hearing testimony presented in August 2000 before 
an RO hearing officer and testimony presented in August 2001 
presented before the undersigned member of the Board during a 
video conference, a written account by an alleged participant 
in "Operation Hastings", lay statements and multiple 
written statements of the veteran and his representative.  
This evidence was not previously considered and is neither 
cumulative nor redundant of evidence previously submitted to 
agency decisionmakers.  Therefore, the Board finds that it is 
new.  

The VA has denied the veteran's claim primarily because it 
found that this veteran was a non-combat veteran whose 
alleged stressors remained unverified.  The Board notes that 
in the new evidence, however, the veteran has made specific 
references to incidents that were distressing to him both in 
his testimony as well as in his treatment sessions, as 
reflected in his treatment notes.  His treating nurse and 
psychiatrist from the PTSD program have submitted a written 
statement strongly supporting the diagnosis of PTSD as well 
providing a medical opinion as to the likelihood of a link 
between the type of alleged stressors and PTSD.  The recent 
VA examination report also provides a diagnosis of PTSD.  

Furthermore, the veteran has provided greater detail about 
his alleged stressors.  He testified that he was a combat 
engineer assigned to the 11th Engineers, 3rd Marines, and that 
he was assigned to build a road referred to as Highway 1.  He 
testified at the video conference hearing that he was at a 
base camp at Dong Ha, and that the road was supposed to go 
from DaNang to Laos, to the DMZ.  The area was a strategic 
point because it was a trading route.  The operation was 
referred to as Operation Hastings.  He said he was subject to 
constant sniper and mortar attack during daily work on this 
project and at night.  He has indicated that one of his 
friends named Tom was killed by a sniper in this operation.  
He does not recall the last name.  He has further explained 
that a friend named Robert was killed, as well as friends 
named Eugene Bruce, Jerald Riley, and William Shultz, of M 
company, in 1966.  The veteran submitted a document providing 
personal reflection and details of Operation Hastings which 
was compiled by someone who reportedly also participated in 
the operation.  This report cites the time period of July 15 
to August 3, 1966, as a critical time in the operation.  

The veteran also testified to being medically evacuated to a 
ship, identified as the USS Repose or some similar name, 
early in his Vietnam duty for treatment of jaundice and then 
later after about eight months in Vietnam at the end of his 
duty.  

Finally, several lay statements from family members indicate 
that the veteran was a happy, emotionally healthy person 
prior to his service and that since that time he was 
troubled.  They note that he was particularly troubled upon 
his return from Vietnam.  

The Board finds that the evidence, the hearing testimony, the 
VA treatment notes and the PTSD coordinator's letter, is 
relevant to the issue of the veteran's stressor and is thus 
material because it bears directly and substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  It is specifically noted that the 
letter from the VA PTSD clinic personnel as well as the 
outpatient records establish that the VA has been treating 
the veteran for PTSD, and suggests that a relationship exists 
between that condition and the veteran's reported yet 
unverified war-related stressors.  These records clearly 
pertain to the evidentiary defect that was the basis for the 
RO's 1996 denial of veteran's claim, that being the lack of a 
verified stressor to support the diagnosis of PTSD. 

Having determined that new and material evidence has been 
submitted, the Board reopens the veteran's claim of 
entitlement to service connection for PTSD.  The Board 
cannot, however, decide the merits of this claim until the RO 
undertakes the development requested below.





ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened and, 
to this extent only, granted.



REMAND

The veteran claims that he is entitled to service connection 
for PTSD, which developed as a result of multiple stressors 
he experienced while serving on active duty near the DMZ in 
Vietnam during the Vietnam War.  Additional development by 
the RO is necessary before the Board can proceed in 
readjudicating this claim.  

As previously indicated, while this appeal was pending, 
legislation was passed that enhances the VA's duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  In addition, while this appeal was 
pending, 38 C.F.R. § 3.304(f), the regulation governing 
claims for service connection for PTSD, was changed effective 
March 7, 1997.  Previous to this amendment, a claimant could 
establish entitlement to service connection for PTSD by 
submitting medical evidence establishing a clear diagnosis of 
PTSD, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Under the revised regulation, the veteran must submit medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2001). 

Under Karnas v. Derwinski, 1 Vet. App. at 313, where the law 
or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process is completed, the version of the law or regulations 
most favorable to the appellant applies unless Congress 
provides otherwise. In this case, the RO has not developed 
the veteran's PTSD claim pursuant to the VCAA or considered 
the amended language of 38 C.F.R. § 3.304(f) in deciding this 
claim.  Inasmuch as the VCAA fundamentally alters the VA's 
duties to notify and assist the veteran in a manner that is 
more favorable to a claimant, and in view of the revision of 
38 C.F.R. § 3.304, a Remand is in order so that the RO can 
apply the more favorable version of the law and regulation to 
the veteran's PTSD claim. 

Pursuant to its duty to assist under the VCAA, the RO should 
obtain all outstanding evidence that is pertinent to the 
veteran's claim.  The RO should also attempt to verify all of 
the stressors the veteran alleges he experienced during his 
period of active service in Vietnam.  The Board recognizes 
that, during the pendency of this appeal, the veteran 
reported numerous in-service stressors, which the RO has not 
endeavored to verify on the grounds that the veteran did not 
provide enough specificity.  However, the Board notes that 
the National Personnel Records Center (NPRC), in March 1999, 
indicated that no records could be located.  Under similar 
circumstances where records cannot be located at NPRC, the VA 
has a heightened duty to search for information from 
alternative sources.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  On Remand, the RO should thoroughly follow all 
follow-up procedures to obtain service medical and personnel 
records.  

Further, on Remand, the RO should attempt to obtain 
verification of the alleged stressors.  In this regard, the 
Board notes that the Marine Corps Historical Center should be 
contacted and requested to verify, if possible, whether the 
veteran was a member of the 11th Engineers, 3rd Marines, in 
Vietnam in 1966 or 1967, whether he was involved with 
building a road called Highway 1, in an operation referred to 
as Operation Hastings, and pertinent details about these 
matters.  The details provided by the veteran noted above 
should be included.  Additionally, if information is obtained 
regarding the veteran's assignments which would make further 
attempts at verification of the veteran's alleged specific 
stressors practical, that should also be undertaken.  

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
it is shown through military citation or other appropriate 
evidence that a veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2000).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).  

In a recent precedent opinion, VA's General Counsel held that 
the ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  The General Counsel also held that the determination 
of whether a veteran engaged in combat with the enemy 
necessarily must be made on a case-by-case basis, and that 
absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Corroborating evidence 
of a stressor is not restricted to service records, but may 
be obtained from other sources.  Id (citing M21-1).  The 
absence of corroboration in the service records, when there 
is nothing in the available records that is inconsistent with 
other evidence, does not relieve the Board of its obligations 
to assess the credibility and probative value of the other 
evidence.  Doran v. Brown, 6 Vet. App. 283, 290-91 (1994). 

In this case, the veteran has alleged both combat related and 
non-combat related stressors.  Thus, the critical issues 
remain whether the veteran engaged in combat with the enemy 
and, if not, whether his alleged stressors can be verified, 
and whether he has a diagnosis of PTSD based on sufficient 
stressors.  Thus, the Board finds that the veteran should be 
afforded a VA examination and that additional attempts should 
be made to verify those stressors that appear to be capable 
of verification.  The Board notes that the examinations of 
record that do provide a diagnosis of PTSD do not address 
whether any of the stressors currently identified by the 
veteran serve as a basis for that diagnosis.  The RO should 
refer the veteran's PTSD claim to an appropriate medical 
specialist following the stressor verification, for an 
examination and opinion as to whether any verified stressors 
are of sufficient severity to support a diagnosis of PTSD.  
See Zarycki v. Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 
Vet. App. 70 (1994). 

Finally, because this claim is being remanded for other 
purposes, the RO should provide the veteran and his 
representative an opportunity to identify and authorize the 
release of any other pertinent, outstanding records that are 
not currently in the claims file and to present additional 
argument in support of this claim.  

To ensure that the veteran is afforded due process of law and 
that the Board's decision is based on a complete record, this 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to furnish the names and 
addresses of all medical providers who 
have treated his PTSD and whose records 
are not currently in the claims file.

2.  After securing any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims file 
records of all treatment identified by 
the veteran.  

3.  The RO should pursue all reasonable 
avenues of development in an attempt to 
verify the stressors reported by the 
veteran.  The RO should contact the 
Marine Corps Historical Center.  The RO 
should specifically ask that this 
organization attempt to help locate the 
veteran's records, and if possible, to 
determine whether the veteran was a 
member of the 11th Engineers, Third 
Marine Division, and if he was whether 
any of the members were assigned to 
Operation Hastings from 1966 to 1967, and 
whether there were casualties consistent 
with those reported by the veteran.  In 
addition, if additional verification is 
needed, the U. S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
located at 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197, should be 
contacted.

4.  The RO should then, after the reports 
are received from the Marine Corps 
Historical Center, USASCRUR, or any other 
pertinent source, afford the veteran a VA 
examination.  The RO should provide the 
examiner with the claims file, including 
the evidence that was submitted during 
the 2001 Board hearing, copies of the 
stressor reports, and a copy of this 
Remand for review in conjunction with the 
examination.  After conducting a thorough 
review, and if appropriate, all tests 
deemed necessary, the examiner should: 
(1) identify all psychiatric disorders 
present; (2) opine whether it is at least 
as likely as not that any of the 
diagnosed disorders is etiologically 
related to the veteran's military 
service; (3) if PTSD is diagnosed and 
deemed to be as likely as not 
etiologically related to the veteran's 
military service, the examiner should 
identify the verified stressor upon which 
the diagnosis is based.  The examiner 
should express clearly the rationale on 
which his or her opinion is based. 

5.  Following the above development, the 
RO should review the examination report 
to determine whether it complies with the 
previous instruction.  If the report is 
deficient in any regard, immediate 
corrective action should be taken.

6.  Thereafter, the RO should review the 
entire claims file and ensure compliance 
with all other notification and 
assistance requirements of the VCAA.  

7.  Finally, the RO should readjudicate 
the veteran's PTSD claim based on all of 
the evidence of record, including that 
which was submitted during 2001 hearing, 
and pursuant to all pertinent law and 
regulations.  If the RO denies the 
benefit sought, it should provide the 
veteran and his representative a 
supplemental statement of the case, in 
which all pertinent law and regulations 
are cited, and afford them an opportunity 
to respond thereto before the claims file 
is returned to the Board for further 
review.

The purposes of this REMAND are to ensure that the veteran is 
afforded due process of law and to obtain additional stressor 
and medical information.  The Board does not intimate any 
opinion, favorable or unfavorable, as to the merits of this 
appeal.  The veteran is free to submit additional argument 
and evidence in 

support of his claim.  However, he is not obligated to act 
unless otherwise notified.  Kutscherousky v. West, 12 Vet. 
App. 369, 372 (1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





